UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1517


CHRISTINE A. GOLDING,

                Plaintiff - Appellant,

          v.

MONTGOMERY COUNTY PUBLIC SCHOOLS, Christianburg, VA; MARK
PASIER; MICHAEL STANLEY,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:09-cv-00036-jct)


Submitted:   September 28, 2010          Decided:   September 30, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christine A. Golding, Appellant Pro Se. Adam Swann,            GUYNN,
MEMMER & DILLON, PC, Salem, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christine     A.       Golding       appeals    the    district     court’s

order denying relief on her 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed    the    record        and    find    no     reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.        Golding     v.        Montgomery        Cnty.        Pub.     Sch.,    No.

7:09-cv-00036-jct (W.D. Va. Apr. 22, 2010).                         We dispense with

oral     argument   because        the    facts    and     legal    contentions      are

adequately    presented       in    the    materials       before     the    court   and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                             2